Case 1:20-cv-01507-AT Document 24 Filed 11;=ee==—em

USDC SDN

DOCUMENT
ELECTRONICALLY FILED

  

DOC#
DATE FILED: 11/23/2020

  
   

BORNSTEIN &
EMANUEL, PC.

200 Garden City Plaza, Suite 201

AnTHONY J. EMANUEL Garden City, New York 11530

KENNETH BORNSTEIN
_—— TELEPHONE (516) 227-3777
GAYLE F. QuaGLia FAX (516) 228-3999
SHANE BORNSTEIN

NEW YORK CITY OFFICE

By APPOINTMENT ONLY

November 16, 2020
Via ECF

Honorable Analisa Torres
United States District Court
Southern District of New York
Daniel Patrick Moynihan
United States Courthouse

500 Pear! Street

New York, New York 10007

Re: Robert H. Booker v. Manhattan Sheraton Corporation
Civil Case No.: 20-cv-1507

Dear Judge Torres:

The undersigned represents Plaintiff, Robert H. Booker in the above entitled matter. At our
last conference, held on October 29, 2020, Your Honor directed the parties to contact Magistrate
Judge Gabriel W. Gorenstein to schedule a settlement conference. The parties submitted a joint letter
to Judge Gorenstein, requesting a settlement conference. Judge Gorenstein scheduled the conference
for December 11, 2020 at 10 am.

Pursuant to this court’s previous order, expert discovery is to be completed by November 22,
2020. Plaintiffhereby requests, with the consent of the defendant, to extend the deadline to April 15,
2021. Mr. Booker resides in northern California and is 89 years old. His accident occurred in New
York, and most of his medical treatment occurred in California. At our last conference, the court
stated its preference to have live testimony from Mr. Booker’s medical expert, as opposed to
previously recorded testimony.

As such, it may become necessary to have Mr. Booker return to New York to be examined
by a physician, who would be available to testify at trial, which is scheduled for June 7, 2021. With
Covid still an ever present danger, I would like to have an opportunity to try to resolve this case at
our conference with Judge Gorenstein, before requiring Mr. Booker to come to New York to be
examined. I am requesting April 15,2021, because I would like to avoid Mr. Booker having to travel
 

Case 1:20-cv-01507-AT Document 24 Filed 11/23/20 Page 2 of 2

to New York during the coldest part of the winter, with the hope that the Covid threat will have
lessened by early Spring, 2021.

The newly requested deadline of April 15,2021 will not prejudice the defendant. In addition,
the proposed extended deadline will not delay the scheduled trial.

I have discussed this matter at length with my adversary Nicole Y. Brown, and there is no
objection to this application.

Thank you.

 

 

“Anthony J. Emanuel, Esa.

ce: Nicole Y. Brown, Esq.
nbrown@wemlaw.com

GRANTED. By April 15, 2021, the parties shall complete expert
discovery.

SO ORDERED.

Dated: November 23, 2020
New York, New York

CQ-

ANALISA TORRES
United States District Judge
